Citation Nr: 0110097	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's major depressive disorder has been 
characterized as severe and related symptoms as serious.  The 
manifestations of the veteran's major depressive disorder 
have resulted in occupational and social impairment, with 
deficiencies in most areas.  Total occupational and social 
impairment is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  4.7, 4.130, 
Diagnostic Code 9434 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a May 1946 rating action, service connection was granted 
and a 10 percent rating assigned for psychoneurosis, anxiety, 
moderate.  In a June 1995 rating action, the RO re-
characterized the veteran's disability as major depression 
and assigned a 50 percent rating, effective from February 28, 
1995.  

In September 1999, the veteran submitted a claim for increase 
and in the rating action presently on appeal, the RO denied 
that claim and continued the 50 percent rating.

Historical evidence of record includes the report of a July 
1997 VA examination during which the veteran described 
himself as "very depressed, very worried, very nervous."  
He reported difficulty eating and sleeping and had no 
interests.  On mental status examination, the veteran was 
alert and oriented.  He acknowledged depression but denied 
suicidality and homicidality; there was no evidence of a 
thought disorder.  The diagnosis was that of major 
depression, recurrent.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 61, which was 
interpreted as indicative of "some symptoms and some 
difficulty in social functioning, but generally functioning 
pretty well and has some meaningful relationships."

In connection with his current claim, the veteran presented 
to a VA examination in February 2000 at which time the 
examiner noted that the veteran was presently in treatment 
for multiple coronary problems.  The veteran reported that he 
had attempted to obtain employment at a number of stores, but 
was unsuccessful because of his medical condition.  The 
veteran voiced complaints of "major psychosocial 
impairment."  He reported that he had no friends and was 
estranged from his two children.  The veteran reported 
continued restless sleep, even with medication and stated 
that he always felt exhausted because of lack of sleep.  He 
reportedly cried at home incessantly whenever he thought of 
his late wife.  The veteran indicated that he was continually 
nervous and cranky and was irritable and "uptight."  He 
felt that he had difficulty finding a place for himself in 
the world.  He reported that he cries "all the time" and 
has no interest in life.

On mental status examination, the veteran was noted to look 
his stated age of 75.  He spoke a great deal about his late 
wife and how he himself has struggled to stay alive.  The 
veteran was noted to have underlying irritability and 
apprehension.  He reported severe anxiety attacks and major 
depression.  The examiner noted that he was extremely prone 
to nostalgia.  The veteran reportedly was unable to cope with 
his children or grandchildren and was also noted to have a 
strong feeling of emptiness.  He experiences a lower 
threshold for pain.  He feels hopeless and helpless.  The 
veteran exhibited no evidence of hallucinations or delusions 
and there were no psychotic determinants noted.  The examiner 
offered a diagnosis of major depressive disorder, severe, 
with anxiety features, and characterized the veteran's 
prognosis as poor.  The examiner also assigned a GAF score of 
47, noting that the veteran was unable to obtain employment 
at the present time and had severe financial constraints.

The evidence of record also includes copies of VA treatment 
records detailing the veteran's outpatient psychiatric 
treatment.  Entries within those records include a November 
1999 chart extract which noted that the veteran was suffering 
from major depression with anxiety symptoms.  

II.  Analysis

The veteran contends that his service-connected psychiatric 
disorder is more severe than the current rating assigned 
indicates.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted hereinabove, the veteran's major depressive disorder 
is currently rated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
that criteria, a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based upon a review of the record, the Board finds that the 
clinical evidence supports the assignment of a 70 percent 
evaluation.  The record indicates that the veteran has severe 
anxiety attacks and major depression, sleep disturbances, and 
feelings of hopelessness.  He was estranged from his children 
and had no friends.  On VA examination in February 2000, the 
examiner classified the veteran's depressive disorder as 
severe and indicated that his prognosis was poor.  By 
comparison, the report of a July 1997 VA examination yielded 
a diagnosis of recurrent major depression and a GAF score of 
61 which was considered to reflect "some" symptoms and 
"some" difficulty in social functioning.  The most recent 
examination included the assignment of a GAF score of 47.  
The Board notes that a GAF score represents a person's 
overall level of functioning pertaining to psychological, 
social, and occupational functioning.  A GAF score of 47 is 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning, (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, DC, American 
Psychiatric Association, 1994.  Thus, based on a review of 
the complete record, particularly the VA examiner's 
characterization of the disability as severe and the GAF 
score indicating the presence of serious symptoms, the Board 
finds that the disability picture more nearly approximates 
the level of disability contemplated by the assignment of a 
70 percent rating.  

The Board finds, however, that the evidence does not 
demonstrate that the veteran's service-connected major 
depressive disorder has resulted in impairment consistent 
with the assignment of a 100 percent rating.  The veteran has 
been noted to be well-oriented and has not evidenced 
psychotic symptoms, hallucinations or delusions.  Although 
has reported difficulties in obtaining employment, it appears 
that those difficulties are more likely related to his 
coronary complaints and age (at the February 2000 VA 
examination, he was 75 years old), not his psychiatric 
symptoms.  Thus, the Board concludes that a 70 percent 
rating, but no more, is warranted for the veteran's service-
connected major depressive disorder, and to that extent, the 
claim should be granted. 

The recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  In 
reaching this decision the Board notes that the veteran has 
been informed of the evidence necessary to substantiate his 
claim and provided an opportunity to submit such evidence.  
In this respect, the RO has attempted to develop the record 
and has obtained the veteran's post-service treatment 
records.  In addition, the veteran has been examined by VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A). 


ORDER

A 70 percent rating for major depressive disorder is granted, 
subject to the regulations governing payment of monetary 
awards



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

